                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF SOUTH CAROLINA
                             ANDERSON/GREENWOOD DIVISION

 Horace Watts,                                       )    Civil Action No.: 8:19-cv-00966-JMC
                                                     )
                                  Plaintiff,         )
                                                     )
         v.                                          )                   ORDER
                                                     )
                                        )
 Ofc. Carlos Harris, Ofc. Twana Harris, )
                                        )
                         Defendants.    )
_______________________________________ )

        This matter is before the court for review of the Magistrate Judge’s Report and

Recommendation (“Report”) filed on October 22, 2019. (ECF No. 33.) The Report addresses Plaintiff

Horace Watts’ suit under 42 U.S.C. § 1983 against Defendants Officers Carlos Harris and Twana

Harris, and recommends that the court grant Defendants’ Motion for Summary Judgment (ECF No.

33). For the reasons stated herein, the court ACCEPTS the Report and GRANTS Defendants’ Motion

for Summary Judgment (ECF No.33).

        Plaintiff alleges that on August 2, 2018, he was being transported from BRCI to Kershaw

Correctional Institution (“KCI”). (ECF No. 1 at 5.) He alleges that Officer Harris was driving the

vehicle and Officer Harris was a passenger, that Officer Harris “hit a deer and swerved off the road,”

and that “[o]nce they [re]gained control of the van they [kept] going without contacting the police or

institution.” (Id. at 4-5.) Plaintiff alleges that, as a result of the accident, he suffered two black eyes, a

bruised shoulder, head trauma, and back injuries. (Id. at 5.) He also alleges that “SCDC committed

malpractice by denying [him] real medical attention.” (Id.) He alleges Defendants’ actions constituted

“malpractice” and that they violated his rights under the Eighth and Fourteenth Amendments to the

United States Constitution, and he requests compensatory and punitive damages. (Id. at 3, 5.)



                                                      1
       The Magistrate Judge’s Report and Recommendation is made in accordance with 28 U.S.C.

§ 636(b)(1) and Local Civil Rule 73.02 for the District of South Carolina. “The Court is not bound by

the recommendation of the magistrate judge but, instead, retains responsibility for the final

determination.” Wallace v. Hous. Auth., 791 F. Supp. 137, 138 (D.S.C. 1992) (citing Matthews v.

Weber, 423 U.S. 261, 271 (1976)). The court is charged with making a de novo determination of those

portions of the Report and Recommendation to which specific objections are made, and the court may

accept, reject, or modify, in whole or in part, the Magistrate Judge’s recommendation or recommit the

matter with instructions. See 28 U.S.C. § 636(b)(1).

       Plaintiff was advised of his right to file objections to the Report. (ECF No. 33.) Plaintiff

timely filed objections to the Magistrate Judge’s Report and Recommendation. (ECF No. 35.)

Objections to the Report and Recommendation must be specific. Failure to file specific objections

constitutes a waiver of a party’s right to further judicial review, including appellate review, if the

recommendation is accepted by the district judge. See United States v. Schronce, 727 F. 2d 91, 94 &

n.4 (4th Cir. 1984). In the absence of specific objections to the Magistrate Judge’s Report and

Recommendation, this court is not required to give any explanation for adopting the

recommendation. See Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983). 1

        Therefore, after a thorough review of the Magistrate Judge’s Report and Recommendation,

Plaintiff’s objection and the record in this case, the court ACCEPTS the Report and




1
  Here, the Report recommended granting Defendant’s Motion for Summary judgement on two
grounds: (1) because Defendants are entitled to Eleventh Amendment immunity as state actors and
(2) because state officials are not “persons under 42 U.S.C. § 1983” (ECF No. 33 at 9.) Plaintiff’s
objections, while raising an issue of whether he has a seatbelt on during the incident, are not specific
and do not address either ground of the Report’s recommendation.
                                                   2
Recommendation (ECF No. 33). For the reasons articulated by the Magistrate Judge, the court

therefore GRANTS Defendants’ Motion for Summary Judgment (ECF No. 22).



      IT IS SO ORDERED.




                                                 United States District Judge
December 20, 2019
Columbia, South Carolina




                                             3
